Citation Nr: 0508884	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  92-06 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1985 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1991 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the veteran's claim 
of entitlement to service connection for residuals of an 
injury to the lumbar spine.  On November 12, 1998, the 
veteran appeared at the Waco, Texas RO and testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge, sitting in Washington, DC.  The veteran accepted this 
hearing in lieu of an in-person hearing.  A transcript of the 
videoconference hearing is of record.  The Board notes that, 
at the veteran's request, the record was held open for an 
additional period of 30 days following this hearing to allow 
for the submission of additional evidence.  Of record is a 
report of contact (VA Form 119), dated November 30, 1998, 
indicating that the veteran contacted the RO and requested 
additional time to submit the medical evidence.  Private 
treatment reports were received in January 1999.  

In March 1999, the Board remanded the case to the RO for 
additional evidentiary development, to include an additional 
VA examination.  A VA orthopedic examination was conducted in 
August 1999.  A supplemental statement of the case (SSOC) was 
issued in March 2002.  

The case came back to the Board in September 2002.  At that 
time, the Board determined that further development was 
required to properly evaluate the veteran's claim of service 
connection for residuals of an injury to the lumbar spine.  
In October 2002, the Board undertook additional development 
with regard to that issue pursuant to 38 C.F.R. § 19.9(a)(2).  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) was inconsistent with 38 
U.S.C. § 7104(a) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration.  Accordingly, in 
November 2003, the Board remanded the case to the RO and an 
SSOC was issued in November 2004.  

Unfortunately, for reasons explained below, this case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran essentially contends that he is entitled to 
service connection for his current low back disorder.  The 
veteran maintains that he developed a low back disorder when 
he was struck by a pipe while on active duty in 1987; since 
then, he has experienced recurrent and constant pain in the 
low back area.  The veteran indicates that his injury 
occurred while working in a ditch in Okinawa; at that time, 
he was diagnosed with a back strain.  It is argued that the 
veteran never had any problems with his back prior to 
entering military service.  At his personal hearing in 
November 1998, the veteran testified that he did not suffer 
any back injury after his discharge from military service.  

Service medical records reveal that the veteran was seen on 
May 20, 1987, with complaints of low back pain, status post 
blunt trauma at work.  It was reported that a ten to fifteen 
pound object hit him in the back at work.  X-ray study of the 
lumbar spine revealed very mild lumbar scoliosis.  The 
assessment was left lumbar muscle strain/contusion.  The 
veteran was prescribed Motrin and placed on limited duty for 
3 days.  

The veteran was released from military service in May 1991, 
and the following month he filed a claim for service 
connection for a back disorder.  In conjunction with his 
claim, the veteran was afforded a VA examination in August 
1991, at which time he complained of low back pain.  It was 
noted that he was injured while working in a ditch in 1986; 
at that time, he was diagnosed with a lumbar strain.  In 
August 1991, examination of the lumbar spine was normal with 
no limitation of motion.  The pertinent diagnosis was past 
history of low back strain.  

Further review of the claims folder indicates there are 
conflicting medical opinions concerning whether the veteran 
currently has residuals of a low back injury, and whether any 
such residuals are related to the in-service injury.  Of 
record are private treatment reports from Dr. James Sorley, 
dated from November 1993 through November 1998, which show 
that the veteran received treatment for complaints of low 
back pain.  A November 1993 progress note reflects a 
diagnosis of low back strain; a problem list reported low 
back pain, "status post accident in Navy."  During a 
clinical visit in June 1997, Dr. Sorley indicated that he 
ordered x-rays of the spine in order to determine any 
residual damage from the back injury in service.  The 
diagnosis was chronic back pain, which the examiner suspected 
was due to degenerative joint disease secondary to the injury 
to the lower back.  He also reported a diagnosis of arthritis 
of the lower spine secondary to previous injury.  

The veteran underwent a VA examination in August 1999, which 
revealed a diagnosis of mechanical low back pain, without 
objective abnormality and no radiculopathy.  In the report of 
the August 1999 VA medical examination, however, the 
evaluating physician stated that there was no evidence that 
the veteran's current episode of pain was related to the 
episode of blunt trauma in 1987.  However, the August 1999 VA 
examiner did not comment on the contrary medical findings of 
Dr. Sorley.  

The record on appeal clearly contains conflicting medical 
opinions as to whether the veteran currently suffers from 
residuals of the injury to the lumbar spine.  The VA examiner 
and Dr. Sorley disagree.  Consequently, the Board must obtain 
another medical opinion to resolve the disagreement between 
these doctors.  The Veterans Claims Assistance Act of 2000 
(VCAA) specifically provides that VA's statutory duty to 
assist the veteran with his claims includes, when necessary 
to decide his case, providing a medical examination or 
obtaining a clarifying medical opinion.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  See, too, Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo an additional 
VA examination, which should include a medical opinion as to 
the likely etiology of the claimed back disorder.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current nature and etiology 
of any low back disorder found.  The 
claims folder, including a copy of this 
Remand, must be made available to the 
examiner prior to the examination.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed back disorder.  The 
examiner should review all of the 
veteran's medical records and history, 
including but not limited to the service 
medical records and the May 1987 service 
note describing the back injury and 
complaints of back pain.  Additionally, 
the examiner should review the post-
service medical evidence, including but 
not limited to, the November 1993 through 
November 1998 progress notes from Dr. 
James Sorley.  

Following an examination of the veteran 
and a review of his medical records and 
history, the examiner should render an 
opinion as to whether it is at least as 
likely as not that a current back 
disorder began while the veteran was in 
military service, or is related to the 
veteran's May 1987 in-service injury.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the date of onset or etiology 
of the veteran's back disorder, to 
include the opinion provided by the VA 
examiner in August 1999 and in Dr. 
Sorley's treatment reports.  The examiner 
should provide a detailed rationale for 
all opinions expressed.  

2.  Thereafter, the RO should review the 
record to ensure that such is adequate 
for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



